Citation Nr: 0204931	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-24 263	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for residuals of basal 
cell carcinomas of the face and neck, currently evaluated as 
10 percent disabling.  

2.  Entitlement to a compensable rating for a scar below the 
right eye as a residual of an excision of a basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from active service from July 
1948 to July 1949 and from September 1949 to October 1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

Historically, a July 1989 rating action granted service 
connection for a scar as a residual of an excision of a basal 
cell carcinoma and a noncompensable evaluation, both 
effective from date of the original claim on March 24, 1989.  
That rating action also denied service connection for actinic 
keratosis and for basal cell carcinoma of the face other than 
below the right eye.  

A September 1991 Board decision granted service connection 
for basal cell carcinomas of the face and neck and also 
denied entitlement to a compensable evaluation for residual 
scarring from an excision of basal cell carcinoma below the 
right eye.  The grant of service connection was effectuated 
by an October 1991 rating action which also assigned a 10 
percent rating, under 38 C.F.R. § 4.118, Diagnostic Code 7819 
(for benign new skin growths).  Increased evaluations for 
each of these disorders (the veteran's only service-connected 
disorders) was denied by an unappealed rating action in 
September 1995.  

At the January 2002 hearing before the undersigned, sitting 
at the Albuquerque, New Mexico, RO the veteran testified that 
he had been unable to continue his work due to multiple 
lesions (some of which it appears are not service-connected 
and are due to actinic keratosis or cryotherapy for actinic 
keratoses) (page 10).  However, the Board notes that in 
December 1998 the RO requested the veteran to execute and 
return VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Individual Unemployability, because in 
his recent claim (in November 1998) he had indicated that he 
felt that his service-connected disabilities had kept him 
from employment.  He was also informed that failure to 
furnish the form could result in disallowance of his claim.  

The veteran has not executed and returned VA Form 21-8940 
and, if any further action is to be taken in this regard, 
this matter is drawn to the attention of the RO.  

Also, from the veteran's statements and his testimony it 
appears that he may be attempting to reopen claims of service 
connection for actinic keratosis and for basal cell 
carcinomas affecting sites for which he is not now service-
connected.  These matters are not inextricably intertwined 
with the claims developed for appellate adjudication and are 
referred to the RO.  


FINDINGS OF FACT

1.  The residuals of basal cell carcinomas of the face and 
neck are not more than moderately disfiguring and any 
residual scars are otherwise asymptomatic and are not 
objectively tender or painful.  

2.  The scar below the right eye as a residual of an excision 
of a basal cell carcinoma is barely visible, nondisfiguring, 
and asymptomatic but is tender or painful.  

3.  The veteran's service-connected residuals of basal cell 
carcinomas of the face and neck and a scar below the right 
eye as a residual of an excision of a basal cell carcinoma 
have not required hospitalization, and do not by themselves 
and irrespective of nonservice-connected disability, e.g. 
actinic keratoses, cause marked interference with employment 
and do not otherwise present an exceptional or unusual 
disability picture.  




CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for residuals of 
basal cell carcinomas of the face and neck is not warranted 
on either a schedular or extraschedular basis.  
38 U.S.C.A.§§ 1155, 5100, 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001); 38 C.F.R.§§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.31, 4.118, Diagnostic Code 7819 - 7800 (2001); 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) (2001).  

2.  An evaluation of 10 percent, but no more, for a scar 
below the right eye as a residual of an excision of a basal 
cell carcinoma is warranted.  38 U.S.C.A.§§ 1155, 5100, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2001); 
38 C.F.R.§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.31, 
4.118, Diagnostic Code 7804 (2001); 66 Fed. Reg. 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  It rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment or publication of the enabling regulations a review 
of the record reveals that all appropriate development has 
been accomplished.   The statement of the case (SOC) in 
November 1999 advised the veteran of the pertinent law and 
regulations as well as the basis for the decision in this 
case.  Also, by reciting the applicable law and regulations 
notice was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  

Testimony was given at hearing before the undersigned member 
of the Board in January 2002.  Service medical records (SMRs) 
are on file and private clinical records in the years after 
service from the Norte Vista Medical Center where, according 
to his 1989 claim, he had been employed since 1981 and from 
the Lea Regional Hospital are on file but there is nothing in 
the record indicating that the veteran received any treatment 
at those facilities after 1989.  Records of treatment from 
the Lovelace Medical Center as recently as 1994 are on file 
and in December 1998 the RO requested the veteran to execute 
and return the necessary release forms to obtain records from 
that facility (at which he reported in his November 1998 
claim he had been employed) and to provide the names and 
addresses of physicians or hospitals who had treated him for 
benign skin growths but the veteran did not execute and 
return the form.  

The reports of multiple VA examinations are associated with 
the file and provide sufficient information to properly rate 
the disabilities.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  Moreover, the veteran has failed to fully 
cooperate by providing the information requested by the RO, 
as required by new VCAA regulation (to be codified at 
38 C.F.R. § 3.159(c)(1)(i) and (ii)).  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

The RO has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

Under 38 C.F.R. § 4.118, DC 7819 new benign skin growths are 
rated as either scars or on the basis of disfigurement.  
Because of the location of the basal cell carcinomas of the 
face and neck, they have been rated on the basis of 
disfigurement.  

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warranted a 10 percent evaluation.  Severely 
disfiguring scars, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, warrant a 
30 percent evaluation.  Disfiguring scars with complete or 
exceptionally repugnant deformity of one side of face, or 
marked or repugnant bilateral disfigurement, warrant a 50 
percent evaluation.  38 C.F.R. § 4.118, DC 7800.  When in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under DC 7800 may be increased to 80 percent; the 30 
percent to 50 percent; and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

Under 38 C.F.R. § 4.118, DC 7806 eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warrants a noncompensable rating.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
With exudation or itching constant, extensive lesions, or 
marked disfigurement a 30 percent rating is warranted.  When 
eczema is manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant, a 50 percent rating is warranted.  

Background

On VA dermatology examination in January 1998 the veteran 
reported that he wore a wide-brimmed hat to protect his skin 
from the sun and spent as little time outdoors as possible.  
On examination he had hundreds of papules on his back.  As to 
his face, there was some swelling of the pinna and 
postauricular area of the right ear but not the left ear but 
no obvious lesions. There was some scaliness in the area of 
the skin in the vicinity of the right sideburn, with very 
mild to moderate scaly skin lesions.  He had a scar below the 
orbit of the right eye which was minimal and nonadherent.  
There was no facial deformity.  He also had solar keratosis 
of the face, forehead, and malar areas but no basal cell 
carcinomas were evident.  There was some extension of the 
solar keratosis to the balding area on the anterior portion 
of his scalp but the posterior area of his scalp was 
relatively spared.  Seven color photographs of the veteran 
were taken.  The diagnoses were (1) multiple skin lesions of 
the back are sun-related keratoses, (2) an insignificant scar 
below the right eye, and (3) no evidence of recurrence of 
basal cell carcinoma or squamous cell carcinoma at this time.  

VA outpatient treatment (VAOPT) records reflect treatment in 
recent years in the form of cryotherapy for multiple 
occurrences of lesions due to actinic keratosis.  The records 
also include reports of shave biopsies of the veteran's right 
shoulder in December 1996 and behind the right ear in March 
1999 for nonservice-connected basal cell carcinomas.  

At the January 2002 travel board hearing the veteran 
testified that he continued to receive treatment for new 
outbreaks of basal cell carcinoma (page 2) which had spread 
to other parts of his body, including his shoulders, back, 
left elbow and left knee, all of which caused itching (page 
3).  The residual scar beneath his right eye was very 
sensitive and prevented him from wearing glasses for a 
prolonged time because this would irritate the scar (page 3).  
Wearing a hat for the purpose of having shade put pressure on 
his forehead and irritated his basal cell carcinoma residuals 
(page 3).  He had flare-ups of his skin condition on exposure 
to sunlight and this would last for months or until being 
treated with cryotherapy (page 4).  When he had scrubbed his 
face in an operating room during his past employment as a 
physician's assistant, his face would break out and he would 
bleed.  This had caused him to give up that job.  The scar 
beneath the right eye extended from the right side of his 
nose to the corner of his right eye and while it could barely 
be seen, it could be palpated and was very tender (page 5).  
Some of the lesions on his face and elsewhere were actinic 
keratoses and were treated by cryotherapy (page 6).  He had 
had surgery for 5 basal cell carcinomas, one behind the right 
ear, one on the right ear, one on the neck, one on his right 
shoulder, and one beneath his right eye (page 6).  The rest 
of his skin involvement was primarily actinic keratoses for 
which was either treated or evaluated twice a month (page 7) 
and on these occasions new actinic keratoses were found, 
mostly on his face, but it was spreading to his shoulders and 
back and even to his elbow and knee (page 8).  He had itching 
on his back which physicians had stated was due to lesions 
from sun exposure (page 9).  He did not now have any 
exudation or weeping of the lesion and he characterized the 
extent of the involvement as extensive and he felt that his 
face was markedly disfigured (page 10).  



Analysis

Face and neck

The veteran has testified that he has received treatment for 
increasing dermatological involvement but the clinical 
records reflect that the involvement is primarily nonservice-
connected actinic keratosis, although there have also been 
some separate occurrences of basal cell carcinoma of other 
portions of his body for which service-connected is not in 
effect.  

There is no clinical evidence that any residuals scarring 
from excision of basal cell carcinomas of the face and neck 
are poorly nourished or have been repeatedly ulcerated.  
There is also no evidence that any such scarring interferes 
with any function.  Moreover, there is no objective clinical 
evidence that any such scarring is tender or painful and the 
veteran has not testified that there are any such symptoms, 
except for some occasional irritation from wearing a wide-
brimmed hat and the evidence indicates that this is due to 
nonservice-connected actinic keratosis.  

The current 10 percent rating encompasses moderate 
disfigurement but the evidence does not establish that there 
is severe disfigurement warranting a 30 percent rating.  
Similarly, there is no marked disfigurement or exudation or 
itching constant, extensive lesions of the face and neck (as 
opposed to his actinic keratotic involvement of his back for 
which service connection is not in effect) warranting a 30 
percent rating under the rating criteria for eczema (which 
were considered by the RO at the time of the September 1995 
rating action denying an increased rating).  

Scar below the right eye

The clinical records do not reflect that the residual scar 
beneath the right eye has been evaluated to determine whether 
it is tender or painful on objective demonstration.  However, 
it is not poorly nourished, has not been repeatedly 
ulcerated, and does not interfere with function of his right 
eye.  Nevertheless, the veteran's testimony that the scar is 
tender stands unrebutted.  Accordingly, a 10 percent rating 
under DC 7804 is warranted.  However, by the veteran's own 
testimony the scar is barely visible and, thus, does not 
cause any disfigurement which might warrant a higher 
evaluation under any other rating criteria.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  Specifically, there is no evidence 
of frequent hospitalization or marked interference with 
employment due solely to his service-connected disorders, 
separate and distinct from additional impairment from 
nonservice-connected actinic keratoses, that would suggest 
that the veteran is not adequately compensated by the regular 
schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996) (the Board may conclude that a claim does not meet the 
criteria for submission of the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1)).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
for an increased rating for an increased rating for residuals 
of basal cell carcinomas of the face and neck and as to that 
claim there is no doubt to be resolved in favor of the 
veteran.  On the other hand, all doubt has been favorably 
resolved in favor of the veteran as to the assignment of a 10 
percent rating for the scar beneath the right eye as a 
residual of excision of a basal cell carcinoma.  





ORDER

An increased rating for residuals of basal cell carcinomas of 
the face and neck is denied. 

An evaluation of 10 percent for a scar below the right eye as 
a residual of an excision of a basal cell carcinoma is 
granted subject to applicable laws and regulations governing 
the award of monetary benefits.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

